By HORNBECK, PJ.
I concur in the judgment of reversal on the ground that there is insufficient proof of the general damages of plaintiff to permit the jury to measure them.
By KUNKLE, J.
I can not concur with my associates as to the amount of the remittitur which should be ordered. We agree that the verdict is somewhat excessive, but in my opinion the evidence discloses some damage which should be compensated in addition to the two items referred to in the majority opinion.
The trial court in its charge to the jury proceeded upon the theory that the plaintiff if molested in the quiet and peaceful enjoyment of his leasehold was entitled to recover damages in such amount as would compensate him for the loss that he actually sustained.
The majority opinion of this court announces the same rule and cites in support thereof 13 Ohio Jurisprudence, §26. We think this is the correct rule to be applied. Without attempting to review the case in detail, we find that the written lease in question provides that in the event the plaintiff performed his obligations under the lease, then he was entitled to quietly hold and occupy said premises together with the appurtenances during the term of the lease without any hindrance or molestation by the lessor or any person lawfully claiming under it. No claim is made that the plaintiff did not perform the conditions of the lease upon his part to be performed. When the testimony is considered as an entirety, we think the jury was entitled to find that the plaintiff at no time expressly waived this provision of his written lease. The most that can be claimed from his testimony is that his acquiescence was a conditional one and if his testimony is believed then the conditions were not complied with by the defendant. To constitute a complete waiver of this condition of his written lease would require a consideration *312and also an acquiescence by the defendant in such waiver. The letter of defendant to Mr. Dial written in June discloses that the defendant never consented to any such conditional waiver. This letter clearly repudiates any liability upon the part of the defendant for any damage that may have been done the plaintiff by reason of such alterations and supports the theory of Mr. Shephard, the agent of defendant, that there was nothing the plaintiff could do to stop the work. The defendant in making these improvements proceeded upon the theory that any alterations it saw fit to make about the premises in question constituted no violation of the provisions of the lease. In this we think they were mistaken.
Our study of the record convinces us that the plaintiff was subjected to much annoyance and discomfort by reason of the making of these alterations and that there was a more or less constant objection upon the part of the plaintiff to the making of said alterations in the stairway, the windows, etc., etc., and also as to the manner in which the various alterations were being made. We are also of opinion that the jury was justified in finding that the plaintiff’s business was more or less disturbed by the making of these improvements. We think the record, fairly discloses actual damages in addition to the two items referred to for which compensation should be allowed.